Title: To Thomas Jefferson from James Monroe, 22 September 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir,
Richmond 22d. Sepr. 1800.

This will be delivered you by Mr. Peters with whom you are acquainted. He was presented me in a very favorable light by Mr. Beckly. Unfortunately my situation as he pass’d thro lately to Norfolk put it out of my power to profit of his acquaintance, and the dangerous indisposition of my child deprives now of that pleasure. Our Infant is in the utmost danger & I begin to fear that we shall want that consolation wh. I was abt. to offer to the afflicted Mr. & Mrs. Carr. This business of the insurrection increases my anxiety. The danger has doubtless passed but yet it wod. be unwise to make no provision agnst possibilities. The subject too presses in the points of view on wh. you have been so kind as favor me with some remarks. 15. have been executed. Several others stand reprieved for a fortnight so that shd. any thing occur in the interim will thank you to communicate it. I will attend darrelle when ever invited so to do. yr. affectionate friend & servt

Jas. Monroe

